Citation Nr: 0421722	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-10 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether it was proper to reduce the rating for service-
connected degenerative joint disease of the right knee from 
30 percent to 10 percent disabling, to include entitlement to 
a restoration of a 30 percent disability rating for 
degenerative joint disease of the right knee.  

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee laxity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
June 13, 1976, to August 20, 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma, which reduced the rating for 
the appellant's service-connected degenerative joint disease 
of the right knee from 30 percent to 10 percent, effective 
from January 1, 2002.  In the same rating action, the RO 
granted a separate 10 percent disability rating for right 
knee laxity, effective from January 1, 2002.    

In regard to the appellant's degenerative joint disease of 
the right knee, the issue certified on appeal was entitlement 
to an increased rating for degenerative joint disease of the 
right knee, rather than entitlement to restoration of a 30 
percent rating for that disability.  However, based on the 
procedural history of this case, this is a rating reduction 
case, not a rating increase case.  Peyton v. Derwinski, 1 
Vet. App. 282 (1991); see also Dofflemeyer v. Derwinski, 2 
Vet. App. 277 (1992) (the issue on appeal is not whether the 
veteran is entitled to an increase, but whether the reduction 
in rating was proper); Brown v. Brown, 5 Vet. App. 413 (1993) 
(in reduction cases, the issue is whether the RO was 
justified, by a preponderance of the evidence, in reducing 
the veteran's rating; if not, the rating must be restored).  
Thus, the issue currently on appeal is as set forth on the 
cover page above.       

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

A preliminary review of the appellant's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.  In the appellant's substantive appeal 
(VA Form 9), dated on June 28, 2001, the appellant requested 
a videoconference hearing before a member of the Board.  The 
Board further notes that in a statement in support of claim 
(VA Form 21-4138), also dated on June 28, 2001, the appellant 
requested a hearing at the RO before a local hearing officer.  
In this regard, a hearing was conducted at the RO before a 
local hearing officer in April 2003, but a videoconference 
hearing was never subsequently conducted.  

Additionally, on July 14, 2004, the appellant's case was 
certified on appeal to the Board.  A Routing and Transmittal 
Slip, dated on July 24, 2004, shows that at that time, it was 
reported that the appellant had requested a hearing at the RO 
before a member of the Board.  Therefore, in light of the 
above, this case needs to be returned to the RO so that a 
videoconference hearing and/or Travel Board hearing may be 
scheduled.  

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO for the following development:      

The RO should schedule the appellant for 
a Travel Board hearing or a 
videoconference hearing before a member 
of the Board.  (Contact should be made 
with the appellant's representative to 
clarify the above.)  The claims folder 
should be made available to the appellant 
and his representative so that they may 
prepare for the hearing.  They should be 
notified of the date and time of the 
hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required by the appellant until he 
receives further notice; however, he may present 


additional evidence or argument while the case is in remand 
status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


